Case 2:19-cv-12798-DML-APP ECF No. 44 filed 07/23/20                PageID.857      Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MARK W. DOBRONSKI,
                                                           Honorable David M. Lawson
       Plaintiff,                                          Case No. 19-12798

v.

SELECTQUOTE INSURANCE
SERVICES,

      Defendant.
______________________________/


              ORDER VACATING REFERRAL TO MAGISTRATE JUDGE
                          AND DISMISSING CASE

       This matter having been brought to the attention of the Court by the parties through

submission of the Stipulation to Dismiss against Defendant for entry and this Court being

otherwise fully advised in the premises,

       It is ORDERED that the order referring the case to the assigned magistrate judge entered

on November 6, 2019 is VACATED.

       It is further ORDERED that the above-captioned lawsuit is dismissed with prejudice and

with each party bearing its own attorney fees and costs.

                                                           s/David M. Lawson
                                                           DAVID M. LAWSON
                                                           United States District Judge

Date: July 23, 2020
